                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


AMY FOTH,

                   Plaintiff,
                                                     Case No. 20-cv-113-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
     PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 6)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3. The court ordered the

plaintiff to file an amended motion to proceed without prepaying the filing fee,

dkt. no. 5, and the plaintiff has filed that amended motion, dkt. no. 6.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, she is not married, and she has no dependents she is

responsible for supporting. Dkt. No. 6 at 1. The plaintiff’s only stated income is


                                          1
$196 per month from food share. Id. at 2. Her only listed monthly expense is

$225 for her cell phone, and she indicates that the money to pay that bill

comes from her father. Id. The plaintiff owns a 1996 Chrysler Cirrus worth

approximately $500, she does not own her home or any other property of value,

and she has $5.75 cash on hand or in a checking or savings account. Id. at 3-

4. In the other circumstances section of the affidavit, the plaintiff states “My

father is on Social Security and blessedly allows me to live with him rent free.

He covers all my bills. . . . He pays rent (total 775), electricity (monthly 110)

and other bills out of his social security. I have defaulted on my student loans.

I occasionally sell clothes or my belongings to help with getting my cell paid for.

I’ve run out of things to sell. My father is financially supporting me by paying

all bills.” Id. at 4. The plaintiff has demonstrated that she cannot pay the $350

filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).




                                          2
      The plaintiff’s complaint indicates that she was denied Social Security

benefits for lack of disability, that she is disabled, and that the conclusions and

findings of fact by the Commissioner when denying benefits are not supported

by substantial evidence and are contrary to law and regulation. Dkt. No. 1 at 1.

At this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 6.

      Dated in Milwaukee, Wisconsin this 21st day of February, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        3
